Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147554(67)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CRAWLEY DAVID McFADDEN, a/k/a                                                                           David F. Viviano,
  CRAWLER DAVID McFADDEN,                                                                                             Justices
           Plaintiff-Appellant,
  v                                                                 SC: 147554
                                                                    COA: 316012
                                                                    Wayne CC: 12-012012-NO
  TITAN INSURANCE COMPANY,
            Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 31,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         h0421
                                                                               Clerk